Case 2:20-cr-20117-MSN Document 25 Filed 03/02/21 Page 1 of 4                          PageID 50




                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff,                                 )          CR. No. 20-20117-MSN
                                                  )
v.                                                )          18 u.s.c. § 1344
                                                  )
JAIME WALSH,                                      )
                                                  )
       Defendant.                                 )


                                     PLEA AGREEMENT


       Pursuant to Fed. R. Crim. P. 11 (c)(l )(B), the following constitutes the Plea Agreement

reached between the UNITED STATES, represented by the undersigned counsel, and the

defendant, JAlME WALSH, represented by UNAM PETER OH, defense counsel.

       1.      JAIME WALSH agrees that he will enter a voluntary plea of guilty to Count

Eight of the Indictment, which charges the defendant with bank fraud, in violation of Title 18,

United States Code, Sections 1344. The violation of Section 1344 in Count Eight carries a

maximum statutory punishment of not more than thirty (30) years imprisonment, a fine of not

more than $1,000,000, or both, a period of supervised release for not more than five (5) years,

and a mandatory special assessment of$ l 00. JAI1.IB WALSH agrees to waive his right to trial

by jury and all rights attached thereto. JAIME WALSH agrees that he is entering a voluntary

plea of guilty to Count Eight because he is, in fact, guilty of the offense charged in Count Eight.

       2.      Pursuant to this agreement, both the UNITED STATES and JAI1.IB WALSH

agree to the following:
Case 2:20-cr-20117-MSN Document 25 Filed 03/02/21 Page 2 of 4                            PageID 51




               a. That the offense-level enhancement at U.S.S.G. § 2B 1.1 (b )(2)(A) for
                  an offense involving ten (10) or more victims DOES APPLY in this
                  case;

               b. That JAIME WALSH will pay restihltion to any identifiable victims
                  who suffered losses as a result of the criminal conduct which is the
                  subject of this plea agreement, including conduct described in the
                  counts to be dismissed and all uncharged relevant conduct;

               c. That JAIME WALSH will consent to a money judgment in favor of
                  the United States in the amount of $247,817.33, said amount
                  representing proceeds obtained directly or indirectly from the scheme
                  to defraud described in Counts 1 through 8 of the Indictment; and

               d. That JAIME WALSH will pay the $100 mandatory assessment fee to
                  be imposed pursuant to 18 U.S.C. § 3013 to the United States District
                  Court Clerk following entry of his guilty plea, and to provide counsel
                  for the United States with evidence of payment prior to sentencing.

       3.      Pursuantto this agreement, the UNITED STATES agrees to recommend:

               a. That JAIME WALSH receive full credit for acceptance of
                  responsibility pursuant to U.S.S.G. § 3El.1;

               b. That JAIME WALSH be sentenced at the low end of the advisory
                  guideline range as that range is determined by the Court;

               c. That, following the said term of imprisonment, JAIME WALSH be
                  placed on supervised release for a period of five (5) years;

               d. That JAIME WALSH be ordered to pay restitution in accordance with
                  Paragraph 2(b) of this Plea Agreement; and

               e. That a money judgment in the amount of$247,817.33 be entered
                  against JAIME WALSH.

       4.      JAIME WALSH understands that if the UNITED STATES receives information

between the signing of this agreement and the time of the sentencing that the defendant has

previously engaged in, or if he engages in the future in, conduct inconsistent with the acceptance

of responsibility, including, but not limited to, participation in any additional criminal activities

between now and the time of sentencing, the UNITED STATES' position on acceptance of



                                                      2
Case 2:20-cr-20117-MSN Document 25 Filed 03/02/21 Page 3 of 4                          PageID 52




responsibility credit could change. Further, the defendant understands that whether or not

acceptance of responsibility credit pursuant to U.S.S.G, § 3El .1 is granted is a matter to be

determined by the Court. Failure of the Court to grant acceptance of responsibility credit as

recommended by the UNITED STATES in this agreement shall not be a basis for JAIME

WALSH to withdraw his guilty plea.

       5.      JAIME WALSH understands that neither the UNITED STATES nor any law

enforcement officer can or does make any promises or representations as to what sentence the

Court will impose. JAIME WALSH also understands that any discussions with his attorney

regarding a sentence are estimates about possible outcomes, not promises or guarantees. Failure

of the Court to impose a sentence as recommended by the UNITED STATES in this agreement

will not be a basis for JAIME WALSH to withdraw his guilty plea.

       6.      JAIME WALSH understands that 18 U.S.C. § 3742 gives him the right to appeal

the sentence imposed by the Court. Acknowledging this, the defendant knowingly and

voluntarily waives his right to appeal any sentence imposed by the Court and the manner in

which the sentence is detennined so long as it is within the applicable guideline range, or lower,

whatever the guideline range might be. This waiver is made in exchange for the concessions by

the UNITED STATES as set forth in this Plea Agreement. The waiver in this Paragraph does

not apply to claims relating to prosecutorial misconduct and ineffective assistance of counsel.

       7.      JAIME WALSH agrees to waive any objections based on Fed. R. Evid. 410 to the

use of any statements made by him in the course of the plea colloquy in any criminal

prosecution.

       8.      JAIME WALSH agrees that this written Plea Agreement constitutes the entire

agreement between himself and the UNITED STATES and that no additional promises,



                                                     3
Case 2:20-cr-20117-MSN Document 25 Filed 03/02/21 Page 4 of 4                      PageID 53




representations, or inducements other than those referenced in this Plea Agreement have been

made to JAIME WALSH or to his attorney with regard to this Plea, and none will be made or

entered into unless in writing and signed by all parties. JAIME WALSH further agrees and

acknowledges that no threats have been made to induce him to plead guilty. By signing this

document, JAil\IB WALSH acknowledges that he has read this agreement, has discussed this

agreement with his attorney, and understands this agreement. By signing this agreement, JAIME

WALSH also acknowledges that he is satisfied with his attorney's representation.


FOR THE UNITED STATES:
JOSEPH C. MURPHY, JR.
ACTING UN ED STAT     ATTORNEY




                                                                  ,;P~;;),                   z_e,e__;
                                                                  Date
Attorney for


                                                                   3-J.-J.(
                                                                  Date
D fondant




                                                  4
